Citation Nr: 0616555	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  03-18 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than October 30, 
2002, for the grant of service connection for tinnitus.  

2.  Entitlement to an effective date earlier than October 30, 
2002, for an increased rating for service-connected bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to June 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that rating decision, in pertinent part, the 
RO granted an increased rating, to 30 percent, for the 
veteran's service-connected bilateral hearing loss effective 
October 30, 2002, and in that decision, the RO also granted 
service connection for tinnitus, effective October 30, 2002.  
The veteran's disagreement with the effective date for the 
increased rating for his bilateral hearing loss and with the 
effective date for service connection for tinnitus led to 
this appeal.  

In March 2005, the veteran testified at a videoconference 
hearing before the undersigned; during the hearing the 
veteran was in El Paso, Texas, his representative was in 
Waco, Texas, and the undersigned was in Washington, DC.  

The issue of entitlement to an effective date earlier than 
October 30, 2002, for the award of the increased rating for 
bilateral hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.  

2.  No written communication that constitutes a formal or 
informal claim of service connection for tinnitus was 
received by VA prior to October 30, 2002.  


CONCLUSION OF LAW

The criteria for an effective date earlier than October 30, 
2002, for a grant of service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.1, 3.151, 3.155, 3.159, 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the February 2003 decision of the RO assigning the 
effective date for service connection for tinnitus preceded 
VCAA notice to him regarding effective dates.  The veteran 
did receive VCAA notice in October 2003.  Because this VCAA 
notice was not provided to the veteran prior to the RO 
decision from which he appealed, it can be argued that the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.

While the Court in Pelegrini did not address whether and if 
so, how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
notice error of this kind may be non-prejudicial to a 
claimant.  In this respect, all the VCAA requires is that the 
duty to notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

With its October 2003 letter, VA fulfilled its duty to notify 
the veteran of what was needed to establish an earlier 
effective date and complied with the VCAA requirements as 
described by the Court.  In the letter, the RO specifically 
requested that the veteran tell it about any additional 
information or evidence that he wanted VA to try to get for 
him and also told him that if there was any other evidence or 
information that he thought would support his claim, to 
please let the RO know.  Particularly, the wording of the 
letter adequately informed the veteran that he should provide 
"any" evidence in his possession pertaining to the claim.  
The RO notified the veteran that VA would get any VA medical 
records or other treatment records he identified.  The RO 
notified the veteran that it would make reasonable efforts to 
obtain private medial records and other records for which he 
provided adequate identification and release authorizations.  
The RO emphasized to the veteran that it was his 
responsibility to make sure VA received all requested records 
not in the possession of a Federal department or agency.  

As outlined above, the October 2003 RO letter gave the 
veteran ample notice as to the evidentiary gap as to the 
effective date claim, telling him that he needed to provide 
additional evidence that tended to show his tinnitus met the 
criteria for the award of benefits earlier than October 30, 
2002.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Further, this letter, in the Board's judgment, 
served to notify the veteran of the need to submit any 
pertinent evidence in his possession.  The Board finds that a 
reasonable inference from such communication was that the 
veteran should furnish any pertinent evidence that he may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  All notice required by VCAA and implementing 
regulations was furnished to the veteran, and no useful 
purpose would be served by delaying appellate review to send 
out an additional VCAA notice letter.  See Mayfield v. 
Nicholson; 19 Vet. App. 103 (2005) (reversed on other grounds 
444 F.3d 1328 (Fed. Cir. 2006)).  

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the RO sent the veteran initial VCAA 
notice in January 2003 that pertains to increased rating 
claims, and it was not until the later October 2003 letter 
(after the award of service connection for tinnitus), that 
the RO addressed the matter of effective dates.  Despite the 
lack of notice provided to the veteran on this element prior 
to the initial decision regarding the effective date for 
service connection for tinnitus, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision because the RO reajudicated that issue in its May 
2004 supplemental statement of the case.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records, obtained past VA examination reports, and provided 
the veteran with a VA examination and medical opinion in 
January 2003.  This service connection effective date is not 
a medical question requiring further medical examination or 
opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no reasonable possibility that further assistance would aid 
in substantiating the claim.  See Wensch v. Principi, 15 Vet. 
App. 362 (2001).  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  See 
38 C.F.R. § 3.103 (2005).  As was noted in the Introduction, 
he presented testimony at a personal hearing which was 
chaired by the undersigned Acting Veterans Law Judge.  
Further, the veteran has not reported that any other 
pertinent evidence might be available regarding the tinnitus 
service connection effective date.  See Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).  Notably, neither the veteran nor his 
representative has asserted that the case requires further 
development or action under VCAA or its implementing 
regulations.  

Based on the foregoing, the Board concludes that VA has 
completed its duties under VCAA and implementing regulations.  
Further, VA has completed the development of this claim under 
all applicable law, regulations, and VA procedural guidance.  
See 38 C.F.R. § 3.103.  Therefore, it would not abridge the 
veteran's rights under VCAA and implementing regulations for 
the Board to proceed with its review of the appeal.  

Law and regulations

Effective dates - service connection

The effective date for the grant of service connection for a 
disease or injury is the day following separation from active 
duty or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  

Claims

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  
Any communication or action, indicating an intent to apply 
for one or more benefits, under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  
38 C.F.R. § 3.155.  

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit), in Rodriguez, supra, pointed out that for 
purposes of establishing the requirements and procedures for 
seeking veterans' benefits, a claim, whether "formal" or 
"informal" must be "in writing" in order to be considered a 
"claim" or "application" for benefits, and that the 
provisions of 38 C.F.R. § 3.1(p) define "claim," informal as 
well as formal, as a "communication in writing."  Further, 
the Federal Circuit stated that when 38 C.F.R. § 3.155(a) 
refers to "an informal claim," it necessarily incorporates 
the definition of that term in 38 C.F.R. § 3.1(p) as a 
"communication in writing."  The Federal Circuit also pointed 
out the provisions of 38 C.F.R. § 3.155(a) make clear that 
there is no set form that an informal written claim must 
take.  All that is required is that the communication 
"indicat[e] an intent to apply for one or more benefits under 
the laws administered by the Department," and "identify the 
benefits sought."  

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reasons that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
increased benefits or an informal claim to reopen.  38 C.F.R. 
§ 3.157 (2005).  

Background and analysis

In this case, the veteran has made no specific contentions as 
to what he regards as the proper effective date for service 
connection for tinnitus, except at the March 2005 hearing he 
indicated that he believes that service connection should be 
dated from the time he got out of service.  He recalled 
having had an examination for his hearing shortly after 
service and testified that he thought the VA compensation he 
received subsequently was for his hearing and a hand injury 
but later learned it was only for the hand.  

The veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that the veteran's 
military operations specialty was field artillery crewman.  
His service medical records show that in September 1967, 
after nine months in Vietnam, he received shell fragment 
wounds of the right hand when a 105 millimeter artillery 
canister exploded accidentally.  At his service separation 
examination in April 1968, including an ear, nose, and throat 
(ENT) consultation, the veteran was diagnosed as having 
bilateral sensorineural hearing loss.  The service medical 
records do not mention tinnitus.  

On VA Forms 21-526e, Veteran's Application for Compensation 
or Pension at Separation from Service, which were received at 
the RO in May 1968 and July 1968, the veteran claimed service 
connection for residuals of his right hand injury.  In a 
rating decision dated in July 1968, the RO reviewed the 
veteran's service medical records and granted service 
connection for residuals of shell fragment wounds of the 
right hand and service connection for bilateral hearing loss, 
both effective from the day following separation from service 
in June 1968.  

The record shows that the veteran underwent a VA audiometric 
examination in August 1969, and in the examination report, 
the examiner noted that the veteran complained of continuous 
tinnitus, bilaterally.  At a VA medical examination in August 
1969, the veteran stated that he had a hearing loss that 
caused some speech to sound blurred, and he reported 
continuous tinnitus.  The physician noted that the veteran 
attributed the loss to the firing of howitzers while he was 
in Vietnam.  After examination, the physician diagnosed the 
veteran as having defective hearing, sensorineural, 
bilateral.  In a rating decision dated in September 1969, the 
RO confirmed the 10 percent rating for the shell fragment 
wound residuals, and in a letter dated in September 1969 
notified the veteran that the results of the August 1969 
examination did not warrant any change in its previous 
determination and told him that his compensation would remain 
the same.  

In a written statement received at the RO on October 30, 
2002, the veteran said that he wanted to file for an 
increased evaluation for his hearing loss and service 
connection for bilateral tinnitus.  At VA fee-basis ENT and 
audiological examinations in January 2003, the veteran 
complained of hearing loss and tinnitus since service in 
Vietnam.  After examination and review of the veteran's 
service medical records, the diagnoses were bilateral severe 
high frequency sensorineural hearing loss with tinnitus due 
to severe acoustic trauma from combat ordnance.  The 
examining physician said the tinnitus was a symptom of 
cochlear damage, as was the hearing loss.  

The veteran has testified that between the time of the 
examination in August 1969 and the time of his hearing in 
March 2005, he went to VA medical centers in Big Springs, 
Texas, and Dallas, Texas, in approximately 1995 so that he 
could get some hearing aids.  He also testified that 18 or 19 
years before the hearing, he went to a private hearing aid 
company at which he was told he needed hearing aids, but he 
testified he had recently gone back to that doctor and was 
told they do not keep records that far back.  

The RO has assigned an effective date of October 30, 2002, 
for service connection for tinnitus.  This is the date on 
which the RO received from the veteran VA Form 21-4138, 
Statement in Support of Claim, in which he requested service 
connection for tinnitus.  

As was discussed above, the effective date for the award of 
service connection, when the claim is received more than one 
year following service separation, is the date that 
entitlement arose or the date that the claim was filed, 
whichever is later.  

The veteran has in effect contended that service connection 
should be dated from the time he separated from service.  
However, as outlined above, there is no evidence whatever 
that the veteran filed a service connection claim for 
tinnitus within a year following separation from service.  At 
the first VA medical and audiometric examinations, which were 
in August 1969, more than a year after separation from 
service, the veteran was noted to complain of continuous 
tinnitus, but the examiners did not provide any opinion as to 
etiology, and the veteran did not express any intent to file 
for service connection for tinnitus at that time.  

The Board further notes that though the reports themselves 
are not currently in the claims file, the veteran has 
asserted, and the record suggests, that the veteran received 
VA audiology examination or evaluation in late 1994 and 
received hearing aids from VA in early 1995.  None of these 
reports, even though constructively of record for VA 
adjudication purposes (see Dunn v. West, 11 Vet. App. 462, 
466-67; Bell v. Derwinski, 2 Vet. App. 611, 613 (1002)) could 
serve as an informal claim for service connection for 
tinnitus under 38 C.F.R. § 3.157, because this regulation 
applies only to claims for increased ratings or to reopen 
previously denied claims, and the record does not disclose 
any previous claim of service connection for tinnitus.  See 
Crawford v. Brown, 5 Vet. App. 33, 35 (1993).  

The Board has reviewed the record, and finds no written 
communication that can serve as a claim for service 
connection for tinnitus prior to October 30, 2002.  

Based on this history, the Board concludes that entitlement 
to an effective date for service connection for tinnitus 
earlier than that currently assigned, which is the date of 
receipt of the claim, October 30, 2002, is not shown.  The 
benefit sought on appeal is accordingly denied.  


ORDER

An effective date earlier than October 30, 2002, for the 
grant of service connection for tinnitus is denied.  


REMAND

The remaining issue before the Board is entitlement to an 
effective date earlier than October 30, 2002, for an 
increased rating for the veteran's service-connected 
bilateral hearing loss.  

Under the provisions of 38 C.F.R. § 3.157, when a VA medical 
report relates to examination or treatment of a disability 
for which service connection has previously been established, 
the date of that record will be accepted as the date of 
receipt of a claim for increased benefits.  In this case, the 
veteran has testified that his hearing loss was evaluated by 
VA in late 1994 or early 1995 at VA medical facilities in Big 
Springs, Texas, and Dallas, Texas, but those records are not 
in the claims file.  He testified that he was told at the Big 
Springs VA clinic that his hearing was so bad that he needed 
hearing aids and that they referred him to the VAMC in 
Dallas.  He submitted an October 1994 letter from the Dallas 
VAMC scheduling him for a November 9, 1994, appointment in 
the hearing aid clinic, and an undated memorandum from the 
Dallas VAMC audiology and speech pathology clinic pertaining 
to procedures regarding hearing aids, and a photocopy of box 
label with postmark in March 1995 and Dallas VAMC return 
address, which the veteran has identified as the label on the 
box in which his VA hearing aids were sent to him.  

The claims file includes a VA Form 119, Report of Contact, 
documenting an April 2004 telephone call in which an 
individual at the VAMC in Dallas, Texas, stated that the 
veteran was in the audiology clinic in November 1994 and 
January 1995, but that individual stated that he was unable 
to find any medical records for the veteran.  The extent of 
the search for the requested records is not clear from this 
statement.  

The Board notes that 38 C.F.R. § 3.159(c)(2) specifies that 
as to VA's duty to assist claimants in obtaining evidence, VA 
will make as many requests as are necessary to obtain 
relevant records, including medical and other records from VA 
medical facilities.  In this case, action should be taken to 
determine whether all reasonable actions have been take to 
locate the records at the VAMC, and if they are not there, 
whether all reasonable actions have been take to locate the 
records elsewhere, including in a records repository, if 
those records have been retired.  All of the veteran's VA 
audiology records dated in late 1994 and early 1995 should be 
obtained if possible, and efforts to obtain them should be 
ended only if VA concludes that the records sought do not 
exist or that further efforts to obtain those records would 
be futile.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to obtain 
and associate with the claims file all 
outpatient records, including but not 
limited to records from the audiology 
clinic, for the veteran dated from August 
1994 to November 1994 from the VAMC in Big 
Springs, Texas, and from October 1994 to 
March 1995 from the audiology and/or 
hearing aid clinic at the VAMC in Dallas, 
Texas.  All reasonable actions should be 
take to locate and obtain the requested 
records, including searching any 
appropriate records repository if the 
requested records have been retired.  

Efforts to obtain the requested records 
should be ended only if it is concluded 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.  All actions to 
obtain the requested records should be 
documented fully in the claims file.  

2.  Thereafter, the AMC/RO should review 
the claims file and ensure that no other 
notification or development action is 
indicated.  If further action is required, 
the AMC/RO should undertake it before 
further adjudication of the claim.  

3.  Then, after accomplishment of any 
additional development warranted by the 
state of the record at that time, 
readjudicate the issue of entitlement to 
an effective date earlier than October 30, 
2002, for an increased rating for the 
veteran's service-connected bilateral 
hearing loss.  

If the benefit sought on appeal remains 
denied, issue an appropriate supplemental 
statement of the case.  The veteran and 
his representative should be provided an 
opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


